Citation Nr: 0725015	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-18 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected peripheral neuropathy of the right lower 
extremity.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected peripheral neuropathy of the left lower 
extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty from December 
1941 to February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in November 2003, a 
statement of the case was issued in April 2004, and a 
substantive appeal was received in May 2004.   

In addition to the issues enumerated above, the veteran also 
appealed a claim for service connection for ischemic heart 
disease.  The veteran also raised claims of service 
connection for peripheral neuropathy of the upper extremities 
and for a total rating based on individual unemployability.  
All of these benefits were granted by rating decision in 
April 2004.


FINDINGS OF FACT

1.  The veteran's peripheral neuropathy of the right lower 
extremity is manifested by complaints of pain and numbness 
with objective evidence of diminished deep tendon reflexes 
more nearly approximating a disability picture analogous to 
moderate incomplete paralysis. 
 
2.  The veteran's peripheral neuropathy of the left lower 
extremity is manifested by complaints of pain and numbness 
with objective evidence of diminished deep tendon reflexes 
more nearly approximating a disability picture analogous to 
moderate incomplete paralysis.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
of 20 percent (but no higher) for the veteran's service-
connected peripheral neuropathy of the right lower extremity 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7, 4.120, 4.123, 4.124, and Code 
8521 (2006).

2.  The criteria for entitlement to a disability evaluation 
of 20 percent (but no higher) for the veteran's service-
connected peripheral neuropathy of the left lower extremity 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7, 4.120, 4.123, 4.124, and Code 
8521 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims for service connection in November 2000 (prior to 
the enactment of the VCAA).  A rating decision was issued in 
January 2003.  In December 2003, a VCAA letter was issued to 
the appellant.  This letter effectively notified the 
appellant of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the December 2003 notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial to the claimant.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of increased 
ratings, VA believes that the Dingess/Hartman analysis must 
be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there has been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
December 2003 in which it advised the appellant of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Moreover the RO issued an April 2004 statement of the case 
containing the applicable rating criteria for the veteran's 
claims.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and reports 
of VA examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected peripheral neuropathy of 
the right and left lower extremities warrants higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

In rating the veteran's peripheral neuropathy of the lower 
extremities, consideration should be given to the relative 
impairment of motor function, trophic changes, or sensory 
disturbances.  38 C.F.R. § 4.120.  

The veteran's service-connected peripheral neuropathy of the 
right and left lower extremities has been rated by the RO 
under the provisions of Diagnostic Code 8521.  Under this 
regulatory provision, a rating of 10 percent is warranted for 
mild incomplete paralysis of the external popliteal nerve.  A 
rating of 20 percent is warranted for moderate incomplete 
paralysis of the external popliteal nerve.  A rating of 30 
percent is warranted for severe incomplete paralysis of the 
external popliteal nerve.  A 40 percent rating is warranted 
for complete paralysis of the external popliteal nerve 
manifested by foot drop and slight droop of first phalanges 
of all toes; cannot dorsiflex the foot; extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost; adduction weakened; anesthesia covers entire 
dorsum of foot and toes.           

The veteran underwent a VA examination in November 2001.  The 
veteran complained of numbness in both hands and both feet; 
but he was not under any form of treatment or therapy.  He 
stated that he is non-ambulatory.  A neurology examination 
revealed that the veteran is wheelchair borne, with noted 
psychomotor retardation.  Deep tendon reflexes were 
hypoactive in both the upper and lower extremities.  Muscle 
strength was 2-3/5 on both upper and lower extremities.  
There was also hyposthesias in both distal extremities.    

The veteran submitted electrodiagnostic studies (EMG/NCV) 
from the University of Santo Tomas Hospital dated March 2004.  
The studies showed multiple peripheral neuropathy, 
sensorimotor affecting the myelin sheaths of both upper and 
lower extremities.    

The veteran underwent another VA examination in November 
2004.  He complained of pain and numbness in his legs, as 
well as the inability to walk.  Upon examination, the veteran 
stated that he could not lift his legs.  There was no 
impairment on sensory examination.  Deep tendons reflexes 
were diminished in both lower extremities.  The examiner 
noted that there was no paralysis, neuritis, neuralgia, 
muscle wasting, or muscle atrophy.  He diagnosed the veteran 
with multiple peripheral neuropathy in the upper and lower 
extremities.  

After considering the veteran's subjective complaints with 
the findings on examination, the Board believes that the 
disabilities at issue result in impairment which more nearly 
approximates moderate, incomplete paralysis.  There is some 
loss of reflexes and complaints of sensory disturbances, but 
there is no objective evidence of muscle atrophy and no 
persuasive evidence of constant pain, excruciating at times, 
so as to warrant a finding of a disability picture in keeping 
with severe, incomplete paralysis.  See 38 C.F.R. § 4.123.  
There also does not appear to be sciatic nerve involvement, 
tic douloureux or trifacial neuralgia to permit a finding of 
severe, incomplete paralysis.  See 38 C.F.R. § 4.124.  Based 
on the evidence of record and these applicable regulations, a 
finding (by analogy) of more than moderate, incomplete 
paralysis does not appear to be warranted. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a disability evaluation of 20 percent (but no 
higher) is warranted for the veteran's service-connected 
peripheral neuropathy of the right lower extremity.  
Entitlement to a disability evaluation of 20 percent (but no 
higher) is warranted for the veteran's service-connected 
peripheral neuropathy of the left lower extremity.  To this 
extent, the appeal is granted subject to applicable laws and 
regulations governing payment of VA monetary benefits. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


